Citation Nr: 1446408	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  14-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to August 1952. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In April 2014, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, the Veteran's accredited representative submitted a written waiver of this procedural right.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The issue of whether a December 2012 rating decision which did not provide separate disability ratings on the basis of instability as well as range of motion for the Veteran's bilateral knee disorders contains a clear and unmistakable error has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran's service-connected disabilities are the following: degenerative joint disease of the lumbar spine associated with status post total arthroplasty, right knee (40 percent disabling effective February 5, 2010); status post total arthroplasty, right knee, associated with internal derangement of the left knee with mild degenerative arthritis (30 percent from December 1, 2007); and internal derangement of the left knee with mild degenerative arthritis (20 percent disabling from August 1952).  He had a combined 70 percent rating beginning February 5, 2010.

2.  Resolving reasonable doubt in the Veteran's favor, the competent and probative evidence of record supports a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim for TDIU, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Factual Background and Analysis

The Veteran's service-connected disabilities are the following: degenerative joint disease of the lumbar spine associated with status post total arthroplasty, right knee (40 percent disabling effective February 5, 2010); status post total arthroplasty, right knee, associated with internal derangement of the left knee with mild degenerative arthritis (30 percent from December 1, 2007); and internal derangement of the left knee with mild degenerative arthritis (20 percent disabling from August 1952).  He had a combined 70 percent rating beginning February 5, 2010.  Therefore, the service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).

According to the VA form 21-8949 submitted by the Veteran in June 2011, the Veteran last worked full time in 1993.  He worked as a manufacturer, and he said that he had to retire early due to complications with his back and knees.  He indicated that his education consisted solely of eight years of grade school and two years of high school.

A June 2011 letter from W.S.K., D.O., reflects that the Veteran had not worked since retiring in 1993 at the age of 66.  Dr. K. noted that the Veteran had developed lumbar osteoarthritis and chronic disc disease from his abnormal gait which was caused by an injury to his knee during the Korean conflict.  Dr. K. opined that due to the severity of Harold's lumbar osteoarthritis and chronic disc disease, he was not employable even in a sedentary setting.  He explained that the Veteran had difficulty with ambulation, chronic low back pain, and had to take anti-inflammatories and muscle relaxants daily.

In September and October 2011, VA attempted to schedule the Veteran for a compensation and pension examination to evaluate his employability, but the Veteran was medically unable to attend the examinations.  The Veteran explained that he had been hospitalized and housebound, and he requested that any examination be scheduled after March 2012.

The Veteran underwent VA compensation and pension examination in December 2012.  The examiner noted that the Veteran wore a corset that appeared to limit his range of motion, and he experienced less movement than normal; excess fatigability; pain on movement; deformity; interference with sitting, standing and/or weight-bearing; and disturbance of locomotion due to his back.  There was guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait and spinal contour.  The right and left calves were atrophied.  The examiner indicated that the Veteran had intervertebral disc syndrome and used a cane occasionally.  The examiner opined that the Veteran's thoracolumbar spine condition impacted his ability to work; he said that due to the Veteran's decreased range of motion, he would not be able to bend, crawl, or lift any weight of any significance.

Concerning the knees, the examiner found that the Veteran displayed less movement than normal, weakened movement, excess fatigability, incoordination, pain, deformity, atrophy, instability, disturbance of locomotion, and interference with sitting and standing of both knees.  It was noted that the Veteran had chronic residuals consisting of severe painful motion or weakness due to his prior right knee replacement.  The examiner opined that the Veteran's bilateral knee disorders impacted his ability to work; he said that due to the Veteran's limited range of motion of the knees, he could not bend, stoop, or lift any weight of significance.  Further, it was noted that the Veteran could not ambulate over 10 feet without assistance.  The examiner opined that it was as least as likely as not that, considering the Veteran's service-connected disorders, the Veteran was able to perform sedentary work in a normal eight-hour work day.

A January 2013 letter from W.S.K., D.O., reflects that the Veteran had suffered from osteoarthritis and degenerative disc disease of the lumbar spine and osteoarthritis of the knees for years.  Dr. K. opined that due to the severity of the degenerative disc disease of the lumbar spine, thoracic spine, and osteoarthritis of bilateral knees, the Veteran was unable to do any kind of employment including sedentary.  Dr. K. explained that the Veteran suffered from and was treated for chronic residual pain; he felt that full disability needed to be considered for the Veteran due to the severity of his injuries and resulting medical conditions.

In March 2014, Dr. K. added that the Veteran had prior knee surgery, severe osteoarthritis in the lumbar spine with severe lumbar spinal stenosis, and recurrent discitis which required more than six months of intravenous antibiotics.  Dr. K. said that the Veteran had to wear a back brace that had been prescribed by a neurosurgeon, and he had to attend physical therapy.  The Veteran used a cane to get around the house and a walker when going out due to his osteoarthritis, spinal stenosis, and discitis.  The Veteran required chronic pain management of Duragesic patches and Oxycodone.

In considering the evidence of record, the Board notes that the December 2012 VA examiner indicated that the Veteran was capable of sedentary employment.  Significantly, however, it does not appear that the December 2012 VA examiner considered that the Veteran only had a 10th grade education and a work history that consisted of manufacturing.  In point of fact, the December 2012 VA examiner gave no reasons whatsoever to support the given conclusion that the Veteran was capable of sedentary employment.  The lack of reasons to support the given opinion is particularly troubling due to the VA examiner's own observations that the Veteran could not bend, stoop, lift any weight of significance, or ambulate over 10 feet without assistance due to his service-connected disabilities.  For these reasons, the Board affords the opinion of the December 2012 VA examiner little probative weight.

Contrastingly, the Veteran's private treatment provider, Dr. K., has opined that the Veteran would not be able to be gainfully employed due to his service-connected disabilities.  More specifically, he opined that the Veteran was incapable of even sedentary employment due to specific symptoms that were related to his service-connected disabilities.  As Dr. K. considered the Veteran's service-connected disabilities as a whole and made specific supported comments regarding the effect of the Veteran's service-connected disabilities on his employability, the Board has afforded the letters from Dr. K. significant probative weight.

The evidence of record clearly shows that the Veteran cannot obtain and maintain employment which requires frequent walking, lifting, bending, carrying, twisting, or prolonged sitting and standing.  Additionally, sedentary employment would have to allow for frequent changes in position, and it is clear that the Veteran could not sit or stand for extended periods.  As such, the Board does not believe that sedentary employment would be easily obtainable, nor would attempts at part-time employment result in anything greater than marginal employment at best due to his service-connected disabilities.  As such, the Board finds that the Veteran is entitled to TDIU.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In conclusion, for the reasons and bases expressed above, the Board finds that the Veteran's claim of entitlement to TDIU is warranted on a schedular basis.  The benefit sought on appeal is accordingly granted.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a total disability rating due to individual unemployability (TDIU) is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


